UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4293



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY RENALD WASHINGTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00421)


Submitted:   November 14, 2007            Decided:   December 7, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Parrott, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Troy Renald Washington pleaded guilty to possession of

materials transported in interstate commerce depicting minors in

sexually      explicit    conduct,        in     violation     of     18        U.S.C.A.

§ 2252A(a)(4)(B) (West 2000 & Supp. 2007), and was sentenced to 120

months in prison to be followed by a lifetime term of supervised

release. Appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising the issue of whether

Washington’s     sentence--in       particular,       his    term    of    supervised

release--is reasonable, but alleging no error by the district court

and   concluding      there   are   no    meritorious       grounds       for    appeal.

Washington was informed of his right to file a pro se supplemental

brief, but has not done so.               For the reasons that follow, we

affirm.

              This court will affirm a sentence that is within the

statutorily prescribed range and is reasonable.                    United States v.

Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).     “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”               United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006); see Rita v. United States, 127 S.

Ct.   2456,    2462    (2007)    (upholding        application      of     rebuttable

presumption of reasonableness to within-guidelines sentence).

           Washington’s         120-month        sentence    was    the     statutory

mandatory minimum sentence because, as he acknowledged in his plea


                                         - 2 -
agreement, Washington had “at least one prior conviction” relating

to abusive sexual conduct involving a minor.*           Absent a government

motion filed pursuant to 18 U.S.C. § 3553(e) (2000), the district

court lacked authority to sentence Washington below the statutory

mandatory minimum sentence.      See United States v. Allen, 450 F.3d

565, 568-69 (4th Cir. 2006). Moreover, the life term of supervised

release was proper under both the applicable statute, see former 18

U.S.C. § 3583(k) (2000) (supervised release term for violation of

§ 2552A “is any term of years or life”), and guideline, see USSG

§   5D1.2(c)(policy    statement)    (if    sex   offense     committed,   the

statutory maximum term of supervised release is recommended).

Accordingly,   we     find   Washington’s    sentence    is    presumptively

reasonable.

           As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                We therefore

affirm Washington’s conviction and sentence.          This court requires

that counsel inform her client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the



      *
      Washington had prior state convictions for indecent liberties
with a child and second degree exploitation of a minor.

                                    - 3 -
client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -